         Case 4:19-cv-06669-JST Document 58-1 Filed 08/25/20 Page 1 of 5


1    CHRISTOPHER GRIVAKES
      cg@agzlaw.com
2    DAMION ROBINSON
      dr@agzlaw.com
3    AFFELD GRIVAKES LLP
     2049 Century Park East, Suite 2460
4    Los Angeles, CA 90067
     Telephone: 310.979.8700
5    Facsimile: 310.979.8701
6    Attorneys for Plaintiff ROBERT ROSS
7

8
                           UNITED STATES DISTRICT COURT
9
                         NORTHERN DISTRICT OF CALIFORNIA
10
                                    OAKLAND DIVISION
11

12
     ROBERT ROSS,                              CASE NO. 4:19-CV-06669 (JST)
13
                       Plaintiff,              DECLARATION OF CHRISTOPHER
14                                             GRUVAKES IN SUPPORT OF
           v.                                  PLAINTIFF’S MOTION TO FILE
15                                             FIRST AMENDED COMPLAINT
     AT&T MOBILITY LLC,
16
                       Defendant.              Date: September 30, 2020
17                                             Time: 2;00 p.m.
                                               Place: Courtroom 6
18

19

20

21

22

23

24

25

26

27

28



                 DECL. OF GRIVAKES ISO MOTION TO FILE FIRST AMENDED COMPLAINT
          Case 4:19-cv-06669-JST Document 58-1 Filed 08/25/20 Page 2 of 5


1           I, Christopher Grivakes, declare as follows:
2           1.     I am counsel of record for Plaintiff ROBERT ROSS (“Ross”). I have
3    personal knowledge of the matters set forth herein, am competent to testify about them,
4    and such matters are true and correct.
5           2.     On May 19, 2020, the Court issued its Scheduling Order (Docket No. 42).
6    The Order provides that new parties and claims must be added by June 4, 2020, unless
7    good cause is shown.
8           3.     On June 5, 2020, Defendant AT&T Mobility LLC (“AT&T”) served its
9    Initial Disclosures. AT&T’s Disclosures refer to “One Touch Direct” without
10   disclosing the legal name, address, or role of any specific One Touch entity.
11          4.     AT&T’s Disclosures were the first time I learned that AT&T had
12   contracted with a third-party call center that effected the SIM swap on Ross’ phone.
13          5.     After learning that “One Touch Direct” was involved, I conducted an
14   investigation and learned that One Touch Direct LLC (“One Touch”) had contracted
15   with AT&T to provide call center services, that One Touch Direct- San Antonio, LLC
16   (“One Touch-SA,” and together with One Touch, the “One Touch Entities ) was a
17   subsidiary of One Touch which employed the customer service representative who
18   effected the unauthorized SIM swap on Ross’s phone, and that the One Touch Entities
19   maintain an insurance policy which apparently covers some portion of the claims
20   asserted in the Complaint.
21          6.     On July 29, 2020, I sent AT&T’s counsel Marcellus McRae a proposed
22   First Amended Complaint (“FAC”) which added the One Touch Entities, along with a
23   proposed Stipulation and Order to add them as parties.
24          7.     On August 5, 2020, AT&T’s counsel Ashley Johnson informed me that
25   AT&T agreed to the proposed Stipulation and Order, but that it reserved the right to
26   challenge the proposed pleading, and requested revisions to the proposed Order to
27   reflect that intention.
28          8.     AT&T’s intention to challenge the pleadings caused me to conduct further

                                                2
                 DECL. OF GRIVAKES ISO MOTION TO FILE FIRST AMENDED COMPLAINT ETC.
          Case 4:19-cv-06669-JST Document 58-1 Filed 08/25/20 Page 3 of 5


1    research and investigation into the possible grounds for AT&T’s intended pleading
2    challenges and to revise the proposed FAC to address the anticipated pleading
3    challenges.
4          9.      During my investigation, I learned of the following for the first time,
5    which I am informed and believe are true: (i) AT&T has been accused of mismanaging
6    its call centers; (ii) there are readily available technology solutions that AT&T could
7    have implemented to prevent Ross’s unauthorized SIM swap; and (iii) since before
8    Ross’s SIM swap, AT&T was developing a technology solution to financial
9    institutions to prevent theft after unauthorized SIM swap has occurred, instead of
10   implementing the low-cost and readily available solutions which would have prevented
11   Ross’s unauthorized SIM swap in the first instance, and has been marketing the
12   solution without success to this day. As a result of this new information, I added a
13   claim for punitive damages in the existing negligence count, and a new count for
14   fraudulent concealment.
15         10.     On August 17, 2020, I sent a revised proposed FAC and Stipulation and
16   Order to Mr. McRae and Ms. Johnson.
17         11.     On August 25, 2020, I was informed by Ms. Johnson that AT&T would
18   not enter into a Stipulation to file a FAC which added new claims against AT&T
19   because the new claims “are based on allegations that could have been included in the
20   initial complaint.” A true and correct copy of Ms. Johnson’s email is attached hereto as
21   Exhibit 1.
22         12.     A true and correct copy of a red-lined version of the proposed FAC is
23   attached hereto as Exhibit 2.
24         13.     A true and correct copy of a clean version of the proposed FAC is
25   attached hereto as Exhibit 3.
26

27

28


                                                 3
                  DECL. OF GRIVAKES ISO MOTION TO FILE FIRST AMENDED COMPLAINT ETC.
         Case 4:19-cv-06669-JST Document 58-1 Filed 08/25/20 Page 4 of 5


1          I declare under the penalty of perjury under the laws of the United States that the
2    foregoing is true and correct. Executed on August 24, 2020.
3

4                                          /s/ Christopher Grivakes
                                           Christopher Grivakes
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                4
                DECL. OF GRIVAKES ISO MOTION TO FILE FIRST AMENDED COMPLAINT ETC.
       Case 4:19-cv-06669-JST Document 58-1 Filed 08/25/20 Page 5 of 5




                            PROOF OF SERVICE
     I hereby certify that on 8/25/2020, I electronically filed the foregoing
document using the Court’s CM/ECF system. I am informed and believe that the
CM/ECF system will send a notice of electronic filing to the interested parties.
                                            s/ Christopher Grivakes
                                            Christopher Grivakes
